Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 10/12/2021.
Claims 1, 10, and 18 being independent have been amended.
Claim 4 has been cancelled and claims 2-3, 7-8, 11-12, 15-16 and 19-20 previously canceled.
Claims 21-26 newly added.
Claims 1, 5-6, 9-10, 13-14, 17-18 and 21-26 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments under 35 USC 101 stating that the claimed elements integrate the abstract idea into a practical application, however, the examiner respectfully disagrees. Taking out all the computer elements from the claimed invention, the claims merely recite applying the abstract idea of promoting positive driving behavior in a computer environment to automate the process without significantly more. Vehicle to vehicle payment systems for traffic prioritization or to promote positive driving behavior are well-known concepts and do not integrate the abstract idea into a practical application. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea; see MPEP 2106.05 (f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 9-10, 13-14, 17-18 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of detecting a traffic action, selecting based at least in part on the information about the detected traffic action received one from the group consisting of a positive and rebuke action and transmitting the selected action without significantly more. 
Claim 1 recites detecting a traffic action…; selecting one from the group consisting of a positive and a rebuke action; based on the positive action being selected, transmitting the selected positive action to the second vehicle for communication to an operator of the second vehicle, and transmitting a request to debit the first account set up for the first vehicle and to credit the second account set up; and based on the rebuke action being selected, transmitting the selected rebuke action in the first vehicle to the second vehicle for communication to the operator of the second vehicle, and transmitting the second vehicle a request to credit the first account set up for the first vehicle and debit the second account set up for the second vehicle.   
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of detecting a traffic action, selecting one from the group consisting of a positive and rebuke action based on the detected traffic action and transmitting the selected action. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “managing personal behavior” or relate to “concepts performed in the human mind” under “Mental Processes.” 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a traffic awareness module”, and “a transaction agent”, for detecting, selecting and transmitting data are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Furthermore, the steps of detecting, debiting, crediting, selecting and transmitting all amount to 
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to “apply” the exception using a generic computer component, See MPEP 2106.05(d). 
The same analysis applies here in 2B, i.e., mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. In addition, the function of detecting and selecting data are well-understood, routine and conventional computer function. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the recitation of detecting, selecting and transmitting a traffic action are mere data gathering and transmitting that are recited at a high level of generality, and, as disclosed in the specification, are also well-known. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i.) Receiving or transmitting data over a network, e.g., using the Internet to gather data; 
The limitations further narrow the abstract idea and do not improve the function of the computer but use the computer as a tool to perform the abstract idea. The claim is ineligible. Claims 10 and 18 are ineligible for related reasoning.
The dependent claims 1, 5-6, 9, 13-14, 17 and 21-26 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Conclusion                                                                                                                                                                                       
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/18/2022